Citation Nr: 0705290	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-23 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for dermatitis of the feet, 
claimed as jungle rot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to 
January 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  In that rating decision, the RO denied 
service connection for dermatitis of the feet (claimed as 
jungle rot), and the veteran's disagreement with that 
decision led to this appeal.  In January 2006, the veteran 
testified from the RO at a videoconference hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC.  



FINDING OF FACT

The evidence does not demonstrate that the veteran's 
dermatitis of the feet (claimed as jungle rot) was present in 
service or is causally related to service or any incident of 
service, nor is there evidence that is was caused or 
chronically worsened by his service-connected diabetes 
mellitus.  



CONCLUSION OF LAW

Dermatitis of the feet (claimed as jungle rot) was not 
incurred in or aggravated by active service, nor is it 
proximately due to or aggravated by the veteran's service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter dated in August 2004, the RO notified the veteran 
of the evidence needed to substantiate a service connection 
claim and explained that to establish entitlement to service-
connected compensation benefits, the evidence must show:  (1) 
an injury in service, a disease that began in or was made 
worse during service, or an event in service causing injury 
or disease; (2) a current physical or mental disability; and 
(3) a relationship between the current disability and an 
injury, disease, or event in service, which the RO explained 
was usually shown by medical records or medical opinions.  In 
the letter, the RO told the veteran what evidence VA would 
obtain and what information and evidence he should provide.  
The letter notified the veteran that VA was responsible for 
getting relevant records from any Federal agency and that on 
his behalf VA would make reasonable efforts to get other 
relevant records he identified and for which he supplied 
appropriate release authorizations.  The RO emphasized to the 
veteran that it was his responsibility to make sure VA 
received all requested records not in the possession of a 
Federal department or agency.  

In view of the foregoing, the Board finds that prior to the 
adjudication of his claim the veteran received notice of the 
evidence needed to substantiate his service connection claim, 
the avenues by which he might obtain such evidence, the 
allocation of responsibilities between him and VA in 
obtaining such evidence, and effectively received notice that 
he should submit any evidence in his possession pertaining to 
his claim.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

Although the veteran was provided with notice of the type of 
information and evidence needed to substantiate his claim for 
service connection, he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

As to the duty to assist, the veteran's service medical 
records are in the claims file, and the RO obtained VA 
outpatient records for the veteran from the VA Medical Center 
(VAMC) in Cheyenne, Wyoming.  The veteran reported that he 
received treatment for his feet at the VAMC in Madison, 
Wisconsin, during the period from 1967 to 1973 and at the 
VAMC in Denver, Colorado, in the early 1990s.  The RO made 
repeated requests to those facilities that they search for 
medical records for the veteran, but both medical centers 
have reported they have found no records for him.  The 
veteran has submitted copies of VA medical records dated in 
the 1980s and 1990s as well photographs of his feet and a 
statement from his wife.  

The RO provided the veteran with a VA medical examination in 
December 2004.  As to any duty to seek a medical opinion, the 
Board notes that in the case of claim for disability 
compensation, the assistance provided to the claimant shall 
include obtaining a medical opinion when such opinion is 
necessary to make a decision on the claim.  An examination or 
opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d).  

In this case, the Board finds that, with no competent 
evidence of abnormal findings relating to dermatitis of the 
feet or "jungle rot" during service or for decades 
thereafter and no competent evidence that suggests any 
contended relationship of the veteran's dermatitis of the 
feet to service, there is no duty to obtain a medical 
opinion.  Id.; see also Wells v. Principi, 326 1381 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004).  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Amendment of 38 C.F.R. § 3.310, which became effective 
October 10, 2006, provides for the award of secondary service 
connection based on aggravation of a nonservice-connected 
disability by a service-connected disability.  See 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  This is codification of interpretation of 
existing law as announced by the United States Court of 
Appeals for Veterans Claims in Allen v. Brown, 7 Vet. App. 
439 (1995).  

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background and analysis

At the videoconference hearing in January 2006, the veteran 
testified that while he was in service stationed at Cheyenne, 
Wyoming, in 1964 or 1965, he first noticed problems with the 
skin on his feet after wearing combat boots and what were 
called "bunny boots" in the wintertime in a mountainous 
area.  He testified that he went to the base hospital and the 
doctor wrote him a prescription saying he had to wear white 
cotton socks all the time. He testified that he was given a 
profile to only wear whit socks, but did not otherwise 
receive treatment.  He also testified that his foot condition 
became aggravated during his service in Vietnam because when 
he was away from base in foxholes, his feet would get wet and 
stay wet for 12 to 14 hours a day.  

The veteran testified that he did not seek treatment for his 
feet while he was in Vietnam.  He testified that in 1967, 
after discharge from service, he went to the VAMC in Madison, 
Wisconsin, about his foot condition, but they told him it was 
his nerves from just getting back from Vietnam.  The veteran 
testified that thereafter, he went to a private doctor who 
treated his foot condition, but that physician died in the 
early 1980s, and his records are not available.  The veteran 
also testified he was seen by VA in 1983 in conjunction with 
an Agent Orange Registry examination and that he started 
getting treatment at the Denver VAMC in the early 1990s and 
currently receives treatment from the Cheyenne VAMC.  

The Board has reviewed the veteran's service medical records, 
but they include no mention of foot problems.  While the 
record shows the veteran received treatment and evaluation 
for various conditions at the United States Air Force 
Hospital at F.E. Warren Air Force Base, Wyoming, and was put 
on a profile for defective vision and postural hypotension in 
April 1965, it does not include a profile sheet or other 
record indicating the veteran was to wear only white socks.  
At his service discharge examination in November 1966, the 
veteran did not report a history of problems with his feet, 
and the examiner evaluated the veteran's skin and feet as 
normal.  

As noted earlier, there are no records available from the 
VAMC in Madison, Wisconsin, for the years immediately 
following service.  The earliest post-service medical 
evidence in the record is a VA progress note dated in 
January 1982 showing that as part of a data base pertaining 
to possible exposure to toxic chemicals, the veteran 
complained of a rash on his shins, forearms, and top of his 
feet for two years.  The record includes a VA medical 
certificate showing the veteran was seen in September 1993 
with complaints of a rash between his toes, and he reported 
that he had had a rash between various toes off and on for 
30 years.  The diagnostic impression after examination was 
tinea pedis.  Also of record is an Agent Orange Registry Code 
Sheet dated in October 1996 in which the veteran complained 
of a foot rash and was diagnosed as having tinea pedis.  The 
sheet referred to a dermatology work-up in Denver, but no 
report of such is in the claims file.  

In support of his claim, the veteran has submitted a letter 
from his wife who reports that she has known the veteran 
since the early 1980s and that he has had symptoms including 
redness, bumps, peeling, cracking, and swelling of his feet 
as long as she has known him; she said that the veteran has 
outbreaks lasting from a few days to almost three months.  
She wrote that when the veteran was seen at the Denver VAMC, 
they were told that the veteran's foot problems were due to 
Agent Orange.  She also reported that more recently VA 
doctors had told the veteran to apply for compensation.  

The veteran has also submitted an Internet article titled 
Skin Diseases in War and Peacekeeping" authored by two 
Australian dermatologists.  The article states that skin 
diseases, including environmental injuries, infectious 
disease, and problems such as acne, are common problems among 
military personnel and that field conditions such as heat, 
humidity, and poor hygiene can exacerbate these disorders.  
The veteran highlighted a paragraph that states that tinea 
pedis is an extremely common fungal infection.  

Recent VA treatment records from the Cheyenne VAMC show that 
the veteran receives continuing treatment at that medical 
facility.  In December 2002, he was seen for complaints of 
itching and burning on the bottom of his feet, which he said 
he had had for many years.  The said that when he was 
originally seen for this, he was told that he probably had 
some type of problems due to standing in foxholes with Agent 
Orange.  He thought that he had been given some anti-fungal 
cream and some type of cortisone treatment.  He said that his 
feet had recently been bothering him again with breaking out 
with white bumps on the bottom of his feet.  After 
examination, the assessment was irritation of the soles of 
the feet, unsure of cause, sounds like there may be a fungal 
history.  Medication was prescribed, and later that month, it 
was noted that the irritation of the soles of the feet 
continued, but was markedly improved.  

In July 2004, veteran was seen with complaints of foot pain 
and was noted to have erythematous plantar surfaces of both 
feet, with horizontal fissures in the anterior portion of the 
arch of both feet.  The veteran said that he had had this on 
and off since Vietnam and that it tended to be worse in hot 
and humid weather and when he was using his feet more.  The 
physician noted that the veteran had a diagnosis of non-
insulin dependent diabetes mellitus but that his blood tests 
had been in the normal range, at least recently, and he was 
not on any medications for diabetes.  After examination, the 
assessment was dyshidrotic inflammatory reaction of the feet.  
Creams and ointments were prescribed.  At a dermatology visit 
in late July 2004, it was noted that the veteran's feet were 
not as inflamed as they had been as shown in photos taken two 
weeks earlier.  Examination showed the soles of the feet were 
dry and cracked, but not erythematous, and there were 
eczematous patches on the top of his feet.  It was also noted 
that a large toenail had a lot of onychomycosis.  The 
assessment was eczema and question of fungal involvement of 
the feet.  Coal tar soaks and other medications were 
prescribed.  At a follow-up dermatology visit in 
October 2004, the assessment was dermatitis, much improved.  

At a VA examination in December 2004, the veteran's history 
was that he had had severe inflammation of the plantar 
surfaces of his feet with cracking and bleeding and 
occasional blister formation.  It was stated that this was 
first noted in about 1967 when he first got out of this 
service.  The veteran reported that he had had intermittent 
episodes of inflammation and cracking that originally would 
occur once a year lasting two weeks at a time, primarily in 
the summer, but that over the years this had increased 
infrequency occurring whenever his feet got wet.  His current 
symptoms at the time of the examination included pain and 
bleeding.  On examination of the feet, the plantar surfaces 
showed diffuse disease.  There was exfoliation of both feet, 
and there was tenderness to palpation in the central area of 
the left instep with inflammation.  There was cracking of 
both heels and of the proximal metatarsal pad.  There was no 
involvement of the toes or distal half of the metatarsal 
pads.   The diagnosis was bilateral dermatitis of plantar 
surfaces of both feet.  

A VA progress note dated in February 2005 shows that at an 
annual examination, the veteran reported that he was using 
prescribed creams for the bottoms of his feet and stated that 
his feet were staying pretty constant, with no significant 
flares.  A record dated in June 2005 shows that prescriptions 
for coal tar soaks and creams were active at that time.  

The Board notes that in 1982 the veteran attributed a rash on 
his shins, forearms, and feet to Agent Orange exposure and 
that on the October 1996 Agent Orange Registry code sheet it 
was noted that the veteran attributed his foot rash to Agent 
Orange exposure.  In December 2002, the veteran gave a 
history of having been told problems with his feet were 
probably due to standing in foxholes with Agent Orange, and, 
in his notice of disagreement with the RO's denial of service 
connection for dermatitis of the feet, the veteran said that 
it was due to Agent Orange exposure.  Further, the veteran's 
wife, in her letter received at the RO in July 2005 stated 
that they had been told that the veteran's foot symptoms were 
due to Agent Orange.  Subsequently, at the January 2006 
hearing, the veteran testified that the foot condition for 
which he is seeking service connection started before he went 
to Vietnam.  His representative made clear that the veteran 
acknowledges that his foot condition is not among those for 
which service connection may be granted on a presumptive 
basis based on exposure to Agent Orange and that Agent Orange 
exposure is not the basis of his claim.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.309(e) (2006).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for dermatitis of the 
feet, claimed as jungle rot.  

The veteran's service medical records, to include a report of 
a separation examination, are negative for any findings 
indicative of skin problems, including on his feet.  Although 
the veteran reports that after service he first sought 
treatment from the VAMC in Madison, Wisconsin, in 1967, that 
medical facility has been unable to locate records for the 
veteran, and records from a private physician from whom the 
veteran reports having received treatment shortly after 
service are also not available.  The absence of any treatment 
records or diagnosis relating to dermatitis of the feet in 
service or for many years thereafter is significant evidence 
against the claim.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, there is no medical 
evidence that suggests a causal relationship between the 
veteran's dermatitis of the feet any incident of service, 
including wearing combat boots and special winter boots in 
mountainous areas of Wyoming or exposure to Agent Orange in 
Vietnam.  

The Board acknowledges that recent VA medical records refer 
to histories given by the veteran of intermittent foot 
problems over the years since service, but the Board also 
notes that the earliest available medical record, which is 
dated in 1982, shows that the veteran gave a 2-year history 
of a rash involving his feet.  While the veteran is competent 
to report visible symptoms, the Board finds that the 
histories given by the veteran to be somewhat unreliable, and 
to the extent that the later histories suggest an opinion of 
service origin for dermatitis of the feet, the Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  In this case, as noted above, the 
service medical records, to include a report of a separation 
examination, which included an evaluation of the veteran's 
skin and feet, are negative for any findings suggestive of 
dermatitis or any fungal infection of the feet.  Further, 
there is no such evidence post-service until many years after 
the veteran's discharge from active duty.  

The Board has considered the veteran's statements of 
recurrent episodes of problems with his feet including tinea 
pedis since service and his wife's statements concerning the 
veteran's foot symptoms from the early 1980s onward.  The 
Board has also considered the veteran's assertion that his 
service-connected diabetes mellitus has aggravated the 
dermatitis of his feet.  Such statements do not serve as 
competent evidence of a relationship between the veteran's 
current dermatitis of the feet and service or competent 
evidence of a relationship between the dermatitis and his 
service-connected diabetes mellitus.  

In this regard, the Board notes that the record does not 
show, nor does the veteran contend, that either he or his 
wife has specialized education, training, or experience that 
would qualify either of them to provide medical opinions.  It 
is now well established that a lay person such as the veteran 
is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders, and this 
veteran's opinion that his dermatitis of the feet (claimed as 
jungle rot) is due to his experiences in adverse weather 
conditions in service or has been aggravated by his diabetes 
mellitus in service is therefore entitled to no weight of 
probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The Board also notes that a veteran's assertions 
and those of his wife, no matter how sincere, are not 
probative of a medical nexus between the claimed disability 
and an in-service disease, injury, or event.  See Voerth v. 
West, 13 Vet. App. 118, 120 (1999).  Their statements are 
not, therefore, probative of the etiology of the veteran's 
dermatitis of the feet or its relationship to service or its 
relationship to his service-connected diabetes mellitus.  

Further, the Board has considered the statements of the 
veteran and his wife of having been told by physicians that 
the veteran's dermatitis of the feet is due to his exposure 
to Agent Orange in service.  With respect, however, to what a 
physician purportedly said, any such statement, filtered 
through a lay person's sensibilities is simply too attenuated 
and inherently incredible to constitute competent medical 
evidence.  See Carbino v. Gober, 10 Vet. App. 507, 511 
(1997), aff'd sum nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In summary, the Board finds that dermatitis of the feet was 
not shown in service or for many years thereafter.  Further, 
the competent evidence of record does not demonstrate that 
the veteran's dermatitis of the feet is linked to any 
incident of service or that it is due to or has been 
aggravated by his service-connected diabetes mellitus.  The 
Board therefore concludes that the preponderance of the 
evidence is against the claim, and service connection for 
dermatitis of the feet (claimed as jungle rot) is not 
warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for dermatitis of the feet, claimed as 
jungle rot, is denied



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


